             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00136-MR-WCM


CHRISTOPHER BENNICK, on behalf   )
of himself and those similarly   )
situated, and DAVID WILSON, JR., )
on behalf of himself and those   )
similarly situated,              )
                                 )
                   Plaintiffs,   )
                                 )
                                 )
         vs.                     )                    ORDER
                                 )
                                 )
CARPENTER DESIGN, INC.,          )
                                 )
                   Defendant.    )
________________________________ )


     THIS MATTER is before the Court sua sponte.

     On June 4, 2020, the Plaintiffs filed this action against the Defendant

Carpenter Design, Inc. [Doc. 1]. On July 20, 2020, the Plaintiffs filed an

Affidavit of Service, indicating that the Defendant was served on July 14,

2020. [Doc. 7]. To date, however, the Defendant has not made an

appearance or otherwise defended this action, and the Plaintiffs appear to

have made no effort to prosecute the action further against the Defendant.




     Case 1:20-cv-00136-MR-WCM Document 8 Filed 09/14/20 Page 1 of 2
      Accordingly, IT IS, THEREFORE, ORDERED that within fourteen (14)

days of the entry of this Order, the Plaintiffs shall file an appropriate motion

or otherwise take further action with respect to the Defendant Carpenter

Design, Inc. The Plaintiffs are advised that failure to take further action

within the time required will result in the dismissal of this action.

      IT IS SO ORDERED.
                                    Signed: September 14, 2020




                                        2

      Case 1:20-cv-00136-MR-WCM Document 8 Filed 09/14/20 Page 2 of 2
